Name: COMMISSION REGULATION (EC) No 73/97 of 17 January 1997 determining the extent to which applications lodged in January 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy;  Europe
 Date Published: nan

 No L 16/66 EN Official Journal of the European Communities 18 . 1 . 97 COMMISSION REGULATION (EC) No 73/97 of 17 January 1997 determining the extent to which applications lodged in January 1997 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 January to 31 March 1997 shall be accepted, per country of origin , up to the percentages indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), as last amended by Regulation (EC) No 2389/96 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 January to 31 March 1997, Article 2 This Regulation shall enter into force on 18 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 163, 14. 7. 1995, p . 5 . 2 OJ No L 326, 17. 12 . 1996, p. 24. A N N E X C ou nt ry R ep ub lic of Es to ni a Re pu bl ic of La tv ia R ep ub lic of Li th ua ni a C N co de s 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 5 10 11 0 4 0 5 10 19 B ut te r 0 4 0 6 C he es es 04 02 10 19 04 02 21 19 0 4 0 5 10 B ut te r 04 06 ex 04 02 29 0 4 0 2 10 19 0 4 0 2 21 19 04 05 10 11 04 05 10 19 B ut te r 0 4 0 6 0 4 0 2 99 1 1 in % 1, 3 2,  10 0,  5, 6 4, 1 80 ,   1, 9 2, 7 42 ,4  18 . 1 . 97 | EN | Official Journal of the European Communities No L 16/67